Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12, 22, 23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pazhayaveetil et al. (9,520,782), hereinafter called PAZHAYAVEETIL.
Regarding claims 7, 11, 22 and 26, PAZHAYAVEETIL (Figs. 2 and 3) discloses a circuit (330) can be read as a claimed a system comprising: an amplifier (308) configured to amplify an input signal (AUDIO SIGNAL) to generate an output signal at an output of the amplifier; and boost converter (306) can be read as a power converter coupled to the amplifier and configured to provide a supply voltage to the amplifier via VBST, wherein the power converter is further configured to vary (see column 6, lines 3-13) an amount of excess energy stored (capacitor (210)) at an output of the power converter.  
Regarding claim 8 and 23, wherein the power converter is a boost converter (306).  
Regarding claim 9 and 10, wherein controller (222) can be read as a control circuitry which can be configured as claimed.
Regarding claims 12 and 27, wherein the power converter is configured to modify (by controller (222) the amount of excess energy based on the amount of excess energy, an amount of energy the power converter is capable of generating, and an amount of energy required by a signal path comprising the amplifier.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAZHAYAVEETIL.
Regarding claims 1 and 16, PAZHAYAVEETIL discloses claimed invention except having operating parameters as claimed. PAZHAYAVEETIL (Figs. 2 and 3) discloses a power converter (306) comprising: an input for receiving an input signal; and an output for generating an intermediate signal that is a power converted signal from the input signal. However, it appears claimed parameters are based on system/circuit design and operations and would consider generally recognized as being with the level of ordinary skill in the art and thus would have been obvious as a matter of design engineering in the absent of any unexpected results.
Regarding claims 3 and 18, wherein the power converter is a boost converter (306).  
Regarding claims 4 and 19, wherein the intermediate signal varies (see column 6, lines 3-13) with respect to an amount of stored energy (capacitor (210)) required by an output of the signal path and available energy from a power supply for providing electrical energy at the input.  
Regarding claim 5, further comprising a controller (222) can be read as a control circuitry configured to determine if a total available energy comprising the available energy from the energy source to the power converter and the stored energy at the output of the power converter is sufficient to prevent signal clipping within the signal path.  
Regarding claim 6, wherein the control circuitry (222) can be configured to, if the total available energy is insufficient to prevent signal clipping within the signal path, reduce a signal gain of the signal path.  

Allowable Subject Matter
Claims 13-15, 20, 21, 24, 25 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 13-15, wherein the amount of energy the power converter is capable of generating is limited by an input current limit the power converter is permitted to draw from a source of electrical energy to the power converter.  
Regarding claim 20, further comprising determining if a total available energy comprising the available energy from the energy source to the power converter and the stored energy at the output of the power converter is sufficient to prevent signal clipping within the signal path.  
Regarding claim 21, further comprising reducing a signal gain of the signal path if the total available energy is insufficient to prevent signal clipping within the signal path.  
	Regarding claims 24 and 25, further comprising determining if a total available energy comprising the available energy from the power supply and a stored energy at the output of the power converter is sufficient to prevent signal clipping within the signal path.  
Regarding claim 28-30, further comprising limiting the amount of energy the power converter is capable of generating by an input current limit the power converter is permitted to draw from a source of electrical energy to the power converter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843